Case 0:15-cv-62695-WJZ Document 84 Entered on FLSD Docket 11/13/2018 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 15-62695-CIV-ZLOCH

  SHANE FLAUM,

             Plaintiff,

  vs.                                         ORDER STAYING ACTION

  BUTH NA-BODHAIGE, INC.,
  d/b/a THE BODY SHOP,

             Defendant.
                                     /

        THIS MATTER is before the Court upon Defendant’s Expedited

  Renewed Motion To Stay The Proceedings (DE 82).            The Court has

  carefully reviewed the entire court file herein and is otherwise

  fully advised in the premises.

        By the Court’s Order Staying Action (DE 66) the Court stayed

  the above-styled cause and by a subsequent Order (DE 81) lifted the

  stay for the purpose of allowing discovery relating to class

  certification.    In the instant Motion (DE 82), Defendant Buth Na-

  Bodhaige, Inc., requests that the court stay the above-styled cause

  again, pending the resolution by the Eleventh Circuit of Muransky

  v. Godiva Chocolatier, Inc., 16-16486, in which Appellant has filed

  a motion for rehearing en banc.        The issues in that case will be

  dispositive in the above-styled cause and the Court agrees that a

  stay is appropriate.

        Accordingly, after due consideration, it is

        ORDERED AND ADJUDGED as follows:

        1.   The above-styled cause be and the same is hereby STAYED
Case 0:15-cv-62695-WJZ Document 84 Entered on FLSD Docket 11/13/2018 Page 2 of 2



  pending a final ruling in Muransky v. Godiva Chocolatier, Inc., 16-

  16486;

        2.   The Clerk of the United States District Court for the

  Southern District of Florida is hereby DIRECTED to mark the above-

  styled action closed for statistical purposes;

        3. The Parties are hereby DIRECTED to notify the Court within

  14 days after the final ruling in the above-referenced case; and

        4.   This Order shall not prejudice the rights of either party

  to this litigation.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward

  County, Florida, this       13th      day of November, 2018.




                                     WILLIAM J. ZLOCH
                                     Sr. United States District Judge

  Copies furnished:

  All Counsel of Record




                                       2
